DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it exceeds 150 words in length and colon marks (: ) should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the Examiner is unclear whether limitation follow the phrase “can be” is/are part of the claim.
For the purpose of examination, the Examiner gives a broadest reasonable interpretation to the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirasawa et al. (US 2014/0114523 A1).
Regarding claim 1, Hirasawa et al. discloses  a power conversion device comprising: an AC conversion unit (INV) that converts a DC voltage into a desired AC voltage;  5a detector (14) that detects an output current of the AC conversion unit (INV)(Note: By kirchhoff's law, current flow into INV is the same current output), the DC voltage (16), and a temperature (12) of the AC conversion unit; an I/O unit that is a user interface (Par. [049]); and a control unit (100), 10wherein the control unit (100) includes: a motor control unit (The motor control unit is inherent in element 100) that controls the AC conversion unit (INV); an operation instruction/parameter setting unit (200)(Fig. 4) that converts an operation instruction and a parameter; an information management unit (250) that manages information;  15an I/O control unit (Par. [049]) that controls the I/O unit; and a detection unit (10) that acquires data of the detector (14), wherein the operation instruction/parameter setting unit (200), outputs the set parameter and characteristic data to the information management unit (250), 20wherein the information management unit (250) acquires parameter information associated with the operation instruction and parameter information for an operation instruction change quantity required for adjustment from an information server via an external network (The input/output interface) and outputs the 25acquired parameter information to the operation 31instruction/parameter setting unit, and wherein the operation instruction/parameter setting unit (200) converts the operation instruction input to the I/O unit into a parameter by using the data acquired by the detection unit 5and the information from the information management unit (250) and sets the parameter in the motor control unit.  
Regarding claim 2, Hirasawa et al. discloses the operation instruction/parameter setting unit (200) causes the 10I/O unit to display (120) information indicating whether or not the operation instruction “can be” changed and, upon receiving a request to change the operation instruction, adjusts a parameter of the power conversion device, drives the AC conversion unit, and causes the I/O unit to display (120) the 15information indicating whether or not the operation instruction “can be” changed.  
Regarding claim 3, Hirasawa et al. discloses the operation instruction/parameter setting unit (200) drives the AC 20conversion unit (8) and automatically adjusts the parameter associated with the operation instruction on the basis of the data detected by the detection unit (10).  
Regarding claim 4, Hirasawa et al. discloses a parameter setting method of a power conversion device 25including an AC conversion unit (8) that converts a DC voltage to 32a desired AC voltage, a motor control unit (100) that controls the AC conversion unit (INV), and a detector (14) that detects an output current of the AC conversion unit (INV), the DC voltage (13), and a temperature (12) of the AC conversion unit, the power conversion 5device further including an information management unit (200) that manages parameter information associated with the operation instruction and parameter information for data detected by the detector (14), a set parameter, and characteristic data, the parameter setting method comprising 10converting (By element 250) the operation instruction input by a user into a parameter by using the data detected by the detector and information from the information management unit (200), and setting the parameter in the motor control unit.  
Regarding claim 5, Hirasawa et al. discloses15 the information management unit (200) acquires the information from an information server via an external network (Through input/output interface).  
20Regarding claim 6. Hirasawa et al. discloses the power conversion device includes: an AC conversion unit (INV) that converts a DC voltage into a desired AC voltage; a detector (14) that detects an output current of the AC 25conversion unit, the DC voltage (13), and a temperature (12) of the AC 33conversion unit; an I/O unit that is a user interface (Par. [049]); and a control unit (100), wherein the control unit includes: a motor control unit that controls the AC conversion unit (INV); an operation 5instruction/parameter setting unit (200) that converts an operation instruction and a parameter; an information management unit (250) that manages information; an I/O control unit that controls the I/O unit; and a detection unit (10) that acquires data of the detector (14), 10wherein the operation instruction/parameter setting unit (200) outputs the set parameter and characteristic data to the information management unit (250), wherein the information management unit (250) acquires parameter information associated with the operation 15instruction and parameter information for an operation instruction change quantity required for adjustment from an information server via an external network (Through input/output interface) and outputs the acquired parameter information to the operation instruction/parameter setting unit (200), and  20wherein the operation instruction/parameter setting unit (200) converts the operation instruction input to the I/O unit into a parameter by using the data acquired by the detection unit (10) and the information from the information management unit (250) and sets the parameter in the motor control unit.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
April 22, 2022